Citation Nr: 0628646	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to a rating in excess of 40 percent from 
February 1, 2002, to January 29, 2003, and in excess of 
60 percent for the period from January 30, 2003, for 
status post radical prostatectomy.

2.	Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine as secondary to the 
veteran's service-connected status post radical 
prostatectomy for a carcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
June 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In March 2004, the Board remanded the veteran's claims 
to the RO for further evidentiary development.

Review of the record reveals that a 100 percent rating was 
assigned for a period following cancer surgery on the 
prostate.  The rating was thereafter reduced to 40 percent 
effective February 1, 2002.  While the case was undergoing 
Remand development, a 60 percent rating was assigned 
effective January 30, 2003.  The issues have been 
characterized accordingly on the title page.  For purposes of 
clarity of discussion, the two periods will be discussed 
separately below.


FINDINGS OF FACT

1.	For the period from February 1, 2002 to January 29, 
2003, the objective and competent medical evidence is in 
equipoise as to whether the veteran's service-connected 
status post radical prostatectomy is shown to be 
productive of urinary incontinence requiring the wearing 
of absorbent materials, which must be changed more than 
4 times a day.  The evidence does not, however, show 
renal dysfunction or nephritis.

2.	For the period from January 30, 2003, the objective 
medical evidence is entirely negative for any clinical 
evidence of renal dysfunction or nephritis.

3.	The competent and probative medical evidence of record 
is in approximate balance as to whether the appellant's 
currently diagnosed degenerative joint disease of the 
lumbosacral spine is due to his service- connected 
status post radical prostatectomy for carcinoma of the 
prostate.

CONCLUSIONS OF LAW

1.	Giving the veteran the benefit of the doubt, the 
schedular criteria for a 60 percent disability rating, 
but no more, for his radical status post prostatectomy 
for carcinoma of the prostate, for the period from 
February 1, 2002 to January 29, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, DC 
7528 (2005).

2.	For the period from January 30, 2003, the schedular 
criteria for a rating in excess of 60 percent for the 
veteran's radical status post prostatectomy for 
carcinoma of the prostate have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, DC 
7528 (2005).

3.	Giving the veteran the benefit of the doubt, the Board 
concludes that his degenerative joint disease of the 
lumbosacral spine is due to his service-connected status 
post radical prostatectomy for carcinoma of the 
prostate.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
44 F.3rd 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson that held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, in the instant case, although the 
veteran's increased rating claim is being granted, in part. 
as set forth below, there can be no possibility of prejudice 
to the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In March 2004, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the October 2000 
rating action that granted service connection for prostate 
cancer, and the June 2001 rating action proposing a decreased 
disability rating, appellant was instructed what the bases 
for the assigned ratings was, and why a higher rating was not 
for assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware to the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
June 2002 statement of the case and January 2005 supplemental 
statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Increased Rating for Status Post Radical Prostatectomy 
for Carcinoma of the Prostate

The veteran contends that the severity of his service- 
connected status post radical prostatectomy is greater than 
the assigned disability rating reflects.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities that allows for ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
4.1 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  In 
addition, the evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, is to be avoided.  38 C.F.R. § 
4.14 (2005).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evidence of record indicates that, in November 2000, the 
veteran underwent a radical prostatectomy for treatment of 
his service-connected prostate cancer.  

An April 2001 VA genitourinary examination report indicates 
that the veteran reported that he was lethargic, weak, and 
had anorexia.  He was 70 inches tall and currently weighed 
304 pounds.  He urinated approximately 15 times a day and two 
to three times at night.  He had a thin stream, pain on 
urination, and hesitancy.  He suffered from stress 
incontinence and used at least two pads per day.  He tired 
easily.  He had a 10 1/2 inch well healed scar and had a large 
penicillus in two layers in the lower abdomen and no evidence 
of herniation.  He did not have recurrent urinary tract 
infections and did not have renal, colic, or bladder stones 
nor was acute nephritis diagnoses.  The diagnosis was radical 
prostatectomy for carcinoma of the prostate with resulting 
impotence and incontinence.  

A September 2001 VA urology clinic consultation note 
indicates that the veteran reported urinary incontinence with 
weak urinary stream and nocturia three times a night.  It was 
noted that results of a urinalysis performed in March 2001 
were negative; BUN was 11; and creatinine was 0.9.  When seen 
in October 2001, the veteran reported urinary stress and 
urgency and incontinence since his surgery.  Urinary 
incontinence was diagnosed and it was noted that the veteran 
would see his private urologist.

When seen in the VA outpatient urology clinic in January 
2002, urinary frequency and urgency, stress incontinence and 
decreased urine stream were noted.  Diagnoses included a need 
to rule out stricture of the bladder neck. The medical plan 
included cystoscopy but the veteran did not want to undergo 
the procedure at that time.

An April 2002 VA outpatient record reflects veteran's report 
of decreased urinary stream.  It was noted that results of a 
September 2001 ultrasound of the abdomen showed grossly 
normal kidneys and bladder.  It was again noted that the 
veteran may need a cystoscopy to rule out the stricture of 
the bladder neck but he was unwilling to undergo the 
procedure at that time.

According to a September 2002 VA urology clinic record, the 
veteran had dysuria, stress incontinence, and weak urinary 
stream since his surgery.  It was noted that he was likely to 
have bladder neck contracture following his prostatectomy.

VA medical records dated in October 2002 indicate that the 
veteran was diagnosed with bladder outlet obstruction and 
underwent cystoscopy.  A foreign object was found in the 
bladder and removed.

A November 2002 VA genitourinary clinic note indicates that 
the veteran was seen for follow up after incision of bladder 
neck contracture and removal of a bladder stone and surgical 
clip.  He reported his nocturia and frequency resolved, he 
had good urinary stream, and he was continent; he was quite 
happy with the outcome.  

April and May 2003 VA medical records indicate that the 
veteran said that, after his incision of the bladder neck, he 
voided well for about two or three months and then his 
condition progressively worsened.  His urine stream was again 
slow, he had to strain to void, and there was occasional 
incontinence.  In May, the veteran reported urinary straining 
and hesitance and occasional total incontinence with some 
dysuria.

The VA medical records reveal that in June 2003 the veteran 
underwent a second cystoscopy.  According to the record, scar 
tissue could form at the bladder neck and junction of the 
bladder neck and urethra that could result in blockages that 
in some instances required opening of the blockage that the 
veteran underwent in October 2002 and June 2003.

An April 2004 VA urology progress note reflects the veteran's 
history of prostatectomy and two recent bladder neck 
contracture repairs.  He also had one occasion where a staple 
with calcification on it had to be removed from the bladder.  
It was noted that he had urinary stress incontinence even 
before the bladder neck incisions were done.  The 
incontinence developed right after the radical prostatectomy 
and the veteran also described decreased urinary stream.  He 
had a hernia at the site of the radical prostatectomy 
incision and he went through 4 to 5 pads a day and described 
urgency with incontinence.  He had no hesitancy when starting 
to void and he described a weak stream.  He did leak with 
standing up and coughing, had post-void dribbling, and sensed 
he was not completely emptying his bladder.  The urologist 
stated that if the veteran's bladder neck became fully opened 
to alleviate his bladder outlet obstruction, he would be even 
worse as to his incontinence.  An artificial urinary 
sphincter was recommended.  Urodynamic tests were recommended 
to determine the appropriate action.

In an April 2004 written statement, the veteran noted his 
history of surgery and that he had urethral scarring, bladder 
neck problems, and stress and urinary incontinence and 
"continue[d] to have same changing pads over 4-5 
daily/night".  He argued that his disability should never 
have been decreased from the initial 100 percent rating.

A July 2004 VA examination report reflects the veteran's 
history of complications from the lengthy radical 
prostatectomy.  He had bladder dysfunction secondary to other 
urological problems.  It was noted that a Foley catheter was 
removed approximately two months after his radical 
prostatectomy.  He had some stress incontinence and developed 
urgency and hesitancy about a year later.  Urethral 
strictures were found for which he underwent two surgeries.  
The first surgery found a retained surgical clip.  After the 
second surgery to clear the stricture, the veteran had more 
problems with his urinary stream.  It was noted that in 
December 2003 doctors decided that further surgery would 
compromise further scar tissue in that a stent would probably 
need to be placed with an artificial valve because urinary 
incontinence would be caused by the stent placement.  The 
veteran had not decided to undergo the surgery at that time.  
He continued to use pads, three during the day and two at 
night and experienced urinary frequency every 45 minutes.  
The examiner opined that the veteran's urological problems 
were due to his prostate cancer surgery

In a September 2004 rating decision, the RO awarded a 60 
percent rating to the veteran's disability, effective from 
January 30, 2003

The veteran's disability is rated in accordance with 38 
C.F.R. § 4.115b, DC 7528, that provides for an initial 100 
percent rating for malignant neoplasm's of the genito-urinary 
system, such as prostate cancer.  However, according to the 
note attached to this DC, following the cessation of 
treatment, such as surgery, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.

Pursuant to 38 C.F.R. § 4.115a, and under the circumstances 
of this case, it is appropriate to rate the veteran under 
voiding dysfunction, that provides that the assignment of a 
60 percent disabling rating is appropriate when urinary 
incontinence requires the wearing of absorbent materials that 
must be changed more than 4 times a day; while a 40 percent 
disabling rating is appropriate when urinary incontinence 
requires the wearing of absorbent materials that must be 
changed 2 to 4 times per day.

The question at issue in this case is whether the veteran is 
entitled to a disability rating in excess of 40 percent for 
his service-connected status post radical prostatectomy, for 
the period from February 1, 2002 to January 29, 2003, and in 
excess of 60 percent from January 30, 2003.  In evaluating 
the veteran's claim, the Board has reviewed the medical 
evidence in conjunction with the veteran's written 
statements. The RO, in rating the veteran as 40 percent 
disabled, apparently relied on the April 2001 VA examination 
report, which indicated that the veteran reported he only had 
to change his absorbent pads two times a day due to voiding 
dysfunction.  However, in his April 2004 written statement, 
the veteran said that he "continue[d]" to have to the 
"same" (need to) change his absorbent pads "over 4-5 
daily/night".  In combination with the medical evidence, 
which depicts a rather large and invasive prostate tumor that 
invaded the bladder margin, causing bladder neck obstruction 
and two subsequent cystoscopies in October 2002 and June 
2003, the Board hereby affords the veteran all reasonable 
doubt and finds his statements credible that he needs to 
change his absorbent pads more than four times per day due to 
urinary incontinence.  Therefore, pursuant to 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7528, a 60 percent disability 
rating, but no more, is warranted for the period from 
February 1, 2002 to January 29, 2003.  However, a rating in 
excess of 60 percent is not warranted either prior to or 
after January 30, 2003.

As the medical evidence currently shows that there has been 
no recurrence of the prostate cancer and renal dysfunction is 
not a condition associated with this disability, the Board 
observes that the assignment of the 60 percent rating made 
herein is the maximum schedular rating available to the 
veteran under the circumstances and as provided under 38 
C.F.R. §§ 4.115a, 4.115b, DC 7528, for the periods prior to 
and after January 30, 2003.

In view of the fact that the veteran has now been awarded the 
maximum schedular rating available for his service-connected 
status post prostatectomy under the circumstances, prior to 
and after January 30, 2003, the Board has considered whether 
the veteran's disability presents such an exceptional or 
unusual disability picture as to render impractical 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2005).  However, in the absence of evidence in 
the record of frequent periods of hospitalization or marked 
interference with employment (beyond that already 
contemplated in the 60 percent rating awarded in this 
decision), there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
status post radical prostatectomy.  As such, the Board finds 
no basis to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation. See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996) (the Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

III. Service Connection for Degenerative Joint Disease of the 
Lumbosacral Spine as Due to the Service-Connected Radical 
Prostatectomy for Carcinoma of the Prostate

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

With respect to secondary service connection, an analysis 
requires (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The veteran maintains that service connection should be 
granted for his degenerative joint disease of the lumbosacral 
spine that, he says, started in approximately 2000, at the 
time of his radical prostatectomy.  

As noted, in the October 2000 rating decision, the RO granted 
service connection for prostate cancer, evaluated as 100 
percent disabling, under DC 7528.

Private medical records dated in November 2000 reflect the 
veteran's hospitalization for a radical retropubic 
prostatectomy with bilateral pelvic node dissection.  After 
surgery, the veteran described some left hand weakness and 
had "severe back discomfort" that was improving at the time 
of discharge.

A January 2001signed statement from M.P.M., M.D., reflects 
Dr. M.'s review of November 2000 records including venous 
Doppler studies of the left leg to evaluate right leg 
numbness and swelling postoperatively, and routine and 
magnetic resonance imaging (MRI) of the veteran's lumbar 
spine.  It was noted that the veteran was a medical sales 
representative and licensed cardiovascular physician's 
assistant who reported neurological difficulties with his low 
back that began after the radical prostatectomy in November 
and also had superficial shrapnel injuries to his head and 
low back in service.  The veteran said his surgery took nine 
hours and he awoke on a ventilator unable to move his left 
arm or right leg.  He had "excruciating pain" in his low 
back and shooting pain in his right leg.  It was noted that 
Dr. R. saw the veteran in December 2000 when mention was made 
of "severe low back pain traveling into both buttocks and 
down the posterior aspect of both legs, left greater than 
right" with "numbness in the medical aspects of both legs 
to the ankles, left equal to right" and right leg weakness.  
Dr. R. opined that the veteran had a "lumbar radiculopathy 
since awakening from surgery" and wondered about acute disc 
herniation.  MRI images did not show that.  The veteran 
reported some mild low back pain in the past that he 
attributed to having to lift heavy medical devices in the 
process of his work, but did not specify any particular 
injury.  Upon examaintioin, Dr. M. recommended further 
electro diagnostic studies to the veteran's right leg and low 
back.

VA medical records, dated from 2001 to 2004, reflect the 
veteran's complaints of chronic back pain.  Results of a 
computer tomography (CT) scan taken in February 2002 include 
degenerative facet joint (disease) at the right side of L5-S1 
and possible mild spinal stenosis at L5-S1.

In July 2004, the veteran, who was 56 years old, underwent VA 
examination that was performed by a physician's assistant.  
The examination report reflects the veteran's history of a 
radical prostatectomy four years earlier.  It was noted that 
he endured several surgical complications and said he was on 
the table for close to fifteen hours after which he developed 
lower back problems due to being on the table in a 
compromised position for multiple hours.  The veteran further 
stated that orthopedists and neurologists concluded that the 
position he was in for his prostatectomy led to his back, 
right leg, and left arm problems.  He reported that a MRI 
showed spinal stenosis and bulging disks in the lumbar area.  
He had daily pain but did not take pain medication because 
the side effects were worse than the benefits.  He walked 
with a cane, used a back brace, and had falls due to pain.  
The veteran reported radiating pain and numbness down his 
right leg.  He no longer worked as a medical representative 
because of his medical condition as he was unable to perform 
the required lifting, moving and walking.  He said he was 
incapacitated daily due to pain.  Upon examination, the 
pertinent diagnosis was lumbosacral strain.  

The examiner opined that "it is at least as likely as not" 
that the veteran's back injury, including bulging disks and 
spinal stenosis, was secondary to the position that he was in 
for multiple hours during the prostate cancer surgery.  The 
examiner further opined that the initial right leg paralysis 
that the veteran experienced was a nerve impingement that was 
secondary to his back problem.

In March 2005, the veteran underwent VA orthopedic 
examination performed by a physician.  According to the 
examination report, the examiner reviewed the veteran's 
medical records.  His history of surgery that lasted twelve 
to fifteen hours, and subsequent low back pain and right leg 
weakness was noted, as set forth above.  It was noted that 
results of an electromyography (EMG) performed in December 
2004 revealed normal nerve conduction of the right lower 
extremity without evidence of peroneal or posterior tibial 
neuropathy.  Findings of the 2002 CT scan were noted, and 
that a repeat CT scan was scheduled in April 2005.  Upon 
clinical examination, the pertinent diagnosis was 
degenerative facet joint at right side L5-S1 and spinal 
stenosis at L5-S1.  The report reflects that the VA examiner 
discussed the veteran's case with a VA orthopedic surgeon for 
an expert opinion.  It was noted that the "onset of the low 
back pathology is not at least as likely as no[t] due to 
surgery" and that "[a]ggravation of pre-existing disease is 
at least as likely as not due to prostate surgery."
  
The medical evidence of record reveals that in November 2000, 
the veteran underwent an extremely lengthy radical 
prostatectomy.  Subsequently, medical records indicate 
complaints of back pain.  The February 2002 VA CT scan showed 
degenerative facet joint disease at L5-S1 and spinal stenosis 
of L5-S1.

In July 2004, a VA physician's assistant opined that it was 
as likely as not that the veteran's back injury, including 
bulging disks and spinal stenosis, was secondary to the 
position he held during his lengthy prostate cancer surgery.

Then, in March 2005 a VA orthopedic examiner, who examined 
the veteran and consulted with a VA orthopedic surgeon for an 
expert opinion, opined that aggravation of the veteran's pre-
existing back disease was at least as likely as not due to 
prostate surgery.

In light of the foregoing, the Board will exercise the 
discretion conferred upon us by law to determine that the 
evidence in a case is in relative equipoise.  The VA March 
2005 examiner, who consulted with an orthopedic surgeon, 
quoted above, opined that the probable cause of the veteran's 
degenerative joint disease of the lumbosacral spine was the 
service-connected status post radical prostatectomy for the 
carcinoma of the prostate performed in November 2000.  A VA 
physician's assistant also quoted above said that it was at 
least as likely as not that the veteran's back injury was due 
to the position held during the prostate cancer surgery.  
Accordingly, and resolving reasonable doubt in the 
appellant's favor, the Board finds that the evidence of 
record is consistent with the veteran's contentions, and that 
degenerative joint disease of the lumbosacral spine may be 
service-connected as due to the service-connected status post 
radical prostatectomy for carcinoma of the prostate.

Accordingly, the Board concludes that service connection for 
degenerative joint disease of the lumbosacral spine as due to 
the service-connected status radical prostatectomy for 
carcinoma of the prostate is in order.



ORDER

A 60 percent evaluation, but no more is warranted for the 
veteran's status post radical prostatectomy for the period 
from February 1, 2002 to January 29, 2003, subject to the 
laws and regulations governing the award of monetary 
benefits.

A rating in excess of 60 percent for the veteran's status 
post radical prostatectomy for the period from January 30, 
2003 is denied.

Service connection for degenerative joint disease of the 
lumbosacral spine as secondary to the service-connected 
status post radical prostatectomy for carcinoma of the 
prostate is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


